Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.


Response to Remarks / Argument


 Applicant Remarks regarding claim 1: Claims 1,..4, 17 and 18 are rejected under 35 U.S.C 103 as being patentable over US Patent Application Publication No. 2015/0331228 to Hortmeyer et al. (hereinafter "Hortmeyer") in view of US Patent Application Publication No. 2016/0077166 to Morozov et al. (hereinafter "Morozov"). Applicant respectfully traverses this rejection based on the following comments.Page 16 of 24 Attorney Docket No.: INF-2017P50382USThe Examiner acknowledges that Hortmeyer fails to teach "detect[ing] a property from the electromagnetic radiation sensor data using an artificial neural network, and output[ing] information related to the detected property via an output," as recited in claim 1, but asserts that Morozov makes up for these deficiencies. Applicant respectfully disagrees. 
…., Morozov teaches that electromagnetic radiation or infrared radiation is merely used for communication and has no corresponding relationship to the use of the artificial neural network (ANN) that is taught later in the reference. The Examiner seems to use the fact that the device 100 of Morozov may have an optical component as a basis for combining Morozov with Hortmeyer. However, the optical component has no relationship to the ANN taught in Morozov or to generating an image taught in Hortmeyer. In other words, Morozov is not an analogous art to Hortmeyer and one skilled in the art would no look to Morozov for modifying the teachings of Hortmeyer. Page 17 of 24
Examiner’s Response : Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Attorney Docket No.: INF-2017P50382US In response to applicant's argument that Morozov  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
Within the current application Paragraph  [0023]  a broad definition of  electromagnetic radiation sensor ( 12a) is  provided , significantly it is mentions “sensing light “ , which to one in the ordinary skills in the art would broadly consider any light sensors ( as to Photodetector, LED , VLC sensor ..etc) .  Within Morozov it is mentioned that  the sensor MPU ( 102) processing data from one of ambient light sensor  ( Paragraph [0044]- “… a motion tracking module also referred to as Motion Processing Unit (MPU) that includes at least one sensor in addition to electronic circuits. The sensor, such as a gyroscope, a compass, a magnetometer, an accelerometer, a microphone, a pressure sensor, a proximity sensor, or an ambient light sensor, among others known in the art, are contemplated….”) , therefore it is well known for one in the ordinary skills in the art that Photodetectors are one known sensors for sensing the data and the data would be within the electromagnetic field. Although the data is related to the motion of the device processed by  FIG. 1 ( 106) that includes the Orientation predictor ( 118) and within the predictor  there is within FIG. 2 – A data predictor block ( 202) configured as an artificial neural network ( ANN) for processing data. Based on the  processing of the device 100 it can be understood by one in the ordinary skills in the art that the sensed data ( which in the case is motion data ) may be ambient light sensor data that is well known to be light data. 
The claim  1 limitation states “..at least one processor configured to: obtain the electromagnetic radiation sensor data from the electromagnetic radiation sensor, detect a property from the electromagnetic radiation sensor data using an artificial neural network, and output information related to the detected property via an output.”   Based on the definition of the detected property from the electromagnetic radiation sensor data within Paragraph [0026]- “ based on the property to be detected. The pre-defined frequency range may cover at least one of an ultraviolet light frequency range, a visible light frequency range and an infrared light frequency range. …the property to be detected or based on an ambient or background electromagnetic radiation. The computation module 14 may be configured to adjust the tunable color filter 18b based on the property of the electromagnetic radiation to be detected and/or based on ambient/background electromagnetic radiation.” 
	The Examiner interprets the property of the electromagnetic data as light properties that are sensed and processed by an ANN. It does not explicitly state what this data is utilized for or what this data represents.  Therefore , Morozov is considered as an analogous art due to the fact it processes data from sensors that detect light elements ( ambient light.) .

	
Applicant Remarks regarding claim 1: “Applicant submits that one skilled in the art would not modify Hortmeyer in the manner suggested, based on Morozov, because there is no teaching for doing so. For example, there is no evidence of using an ANN to generate a ptychography image that can be gleaned from Morozov, Hortmeyer, or a combination thereof. Applicant Page 18 of 24 
Attorney Docket No.: INF-2017P50382USnotes that, under 35 U.S.C. § 103, there must be a teaching or suggestion to combine the cited art such that impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art. MPEP 2141, 2141.01 and 2145. 
…Thus, the Examiner seems to assert that it would have been obvious to modify the ptychography imaging system of Hortmeyer to use orientation prediction or prediction motion behavior. The Examiner appears to rely solely on the fact that the device 100 of Morozov may include an optical component to carry out communications as a basis for the combination. However, as noted above, the motion predication taught in Morozov does not use this optical component and the optical component has Page 19 of 24 Attorney Docket No.: INF-2017P50382USno relevance to the ANN. Thus, the Examiner's basis for the combination is entirely unfounded. 
Examiner’s Response : Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Attorney Docket No.: INF-2017P50382US  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Applicant Remarks regarding claim 1:  “Morozov does not teach or fairly suggest that the ANN outputs predicted motion sensor data based on optical data. As noted above, Morozov teaches using an ANN to output predicted motion sensor data based on gyroscope signals. In contrast, Hortmeyer does not use gyroscope signals and predicting motion is not pertinent to any aspect taught in Hortmeyer. For example, it is unclear how predicting motion would aid in or be used for generating a ptychography image. There is simply no basis for modifying Hortmeyer, as the primary reference, in the manner suggested and one skilled in the art would not be motivated to modify Hortmeyer to be able to predict motion as asserted by the Examiner because there is no teaching that the purported combination would aid in generating a ptychography image. As such, the Examiner's basis for making the combination is entirely unfounded and does not support the rejection. Applicant further notes that it is well-settled that "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)." In this case, the principle operation of Hortmeyer is to generate a ptychography image from a sequence of low-resolution images….Accordingly, the Examiner's basis for making the purported combination is entirely unfounded and cannot support the rejection. In view of the above, Applicant submits that Hortmeyer, alone or in combination with Morozov, fails to teach or fairly suggest each and every feature of claim 1, and that claim 1 is patentable for at least this reason.”
Examiner’s Response : Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Attorney Docket No.: INF-2017P50382US In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both  Hortmeyer et al. and Morozov et al. are processing data and It can be understood the element of light data ( electromagnetic radiation) data is being processed by both the prior art reference, also both prior art utilizes sensor data ( specifically data related to Photo diode, light sensors ). 

Applicant response regarding claims 17 and 18 : Claims 17 and 18 includes analogous, though not necessarily coextensive features in conjunction with claim 1, and are patentable for similar reasons presented above. Applicant submits that the remaining claims are patentable at least by virtue of their dependency on independent claim 1. 

Examiner Response: Applicant’s arguments, noted above filed 6/17/2022 , have been fully considered but they are not persuasive. The USC 103 rejection of claims 17 and 18 are sustained and the reasoning is provided above similar to the response provided to claim 1.  


Applicant response regarding claim 2 : "the at least one processor is configured to detect the property using the artificial neural network without computing an image representation of the electromagnetic radiation sensor data." As noted above, the principle operation of Hortmeyer is to generate a ptychography image from a sequence of low-resolution images. Thus, one skilled in the art would not modify Hortmeyer so that it no longer generates a ptychography image. It is well-settled that "[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)." Accordingly, Applicant submits that Page 21 of 24 
Attorney Docket No.: INF-2017P50382USHortmeyer, alone or in combination with Morozov, fails to teach or fairly suggest each and every feature of claim 2, and that claim 2 is patentable for at least this reason. 

Examiner Response: Applicant’s arguments, noted above filed 6/17/2022 , with respect to Claim 2 have been fully considered and are persuasive.  The rejection under 35 U.S.C 103  has been withdrawn. 

Applicant response regarding Claims 5 and  9 : rejected under 35 U.S.C 103 as being patentable over in view of Morozov in further view of M. Salman Asif (NPL DOC: "FlatCam: Thin, Bare-Sensor Cameras using Coded Aperture and Computation", 27 Jan 2016, Computer Vision and Pattern Recognition,arXiv:1509.00116,Pages 1-11). 

Examiner Response: Applicant’s arguments, noted above filed 6/17/2022 , with respect to Claims 5 and 9    have been fully considered and are persuasive.  The rejection under 35 U.S.C 103  has been withdrawn for claims 5 and 9.

Applicant response regarding Claims 12 and 13 : rejected under 35 U.S.C 103 as being patentable over Hortmeyer in view of Morozov in further view of US Patent Application Publication No. 2018/0294410 to AFZALI-ARDAKANI et al. (hereinafter "AFZALI-ARDAKANI"). 

Examiner Response: Applicant’s arguments, noted above filed 6/17/2022 , with respect to Claims 12 and 13  have been fully considered and are persuasive.  The rejection under 35 U.S.C 103  has been withdrawn. The rejection under 35 U.S.C 103  has been withdrawn for claims 12 and 13.

Applicant response regarding Claim 16 : rejected under 35 U.S.C 103 as being patentable over Hortmeyer in view of Morozov in further view of Michael Illiadis (NPL DOC: "DeepBinaryMask: Learning a Binary Mask for Video Compressive Sensing",18 Jul 2016, Computer Vision and Pattern Recognition,arXiv: 1607.03343,Pages 1- 10.). 

Page 22 of 24 Examiner Response: Applicant’s arguments, noted above filed 6/17/2022 , with respect to Claim 16   have been fully considered and are persuasive.  The rejection under 35 U.S.C 103  has been withdrawn. The rejection under 35 U.S.C 103  has been withdrawn for claim 16.


Attorney Docket No.: INF-2017P50382US 
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,4,17 and 18   are rejected under 35 U.S.C 103 as being patentable over Hortmeyer et al. (USPUB 20150331228) in view of Morozov et al.  (USPUB 20160077166).

As per claim 1, Hortmeyer et al. teaches An apparatus comprising: a sensor module comprising: an electromagnetic radiation sensor configured to generate electromagnetic radiation sensor data ( electromagnetic radiation and the detector of the radiation taught within Paragraphs [0007] and [0035] ) ; a coded mask configured to modulate electromagnetic radiation incident to the electromagnetic radiation sensor and from which the electromagnetic radiation sensor data is generated ( coded mask taught within Paragraph [0050] and modulation of the spatial light taught within Paragraphs [0007] and [0045-0046] and [0064]) ; and
 at least one processor configured to: obtain the electromagnetic radiation sensor data from the electromagnetic radiation sensor ( Paragraphs [0007] and [0038-0040]) , 
	Hortmeyer et al. does not explicitly teach detect a property from the electromagnetic radiation sensor data using an artificial neural network, and output information related to the detected property via an output.  
	However, within analogous art, Morozov et al. teaches detect a property from the electromagnetic radiation sensor data ( Paragraph [0048]-“…  wireless connection (e.g., electromagnetic radiation, infrared radiation or other wireless technology), or a combination of one or more wired connections and one or more wireless connections. The processing resources may be integrated with the sensor component,…”)  using an artificial neural network ( Paragraph [0071]-“… data prediction block 202 may be configured as an artificial neural network (ANN). As shown in FIG. 8, inputs to data prediction block 202 may be previous gyroscope data, such as data for the X body axis from m previous time steps leading to current time step i. Data prediction block 202 may output predicted signals at immediate next time step i+1 up to k steps into the future…”) , and output information related to the detected property via an output( Paragraphs [0071-0072]) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Morozov et al. within the modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. because the Systems and methods for orientation prediction mentioned Morozov et al. provides a system and method for Implementing  the prediction of motion behavior of motion sensors that utilize optical and IR sensor by including artificial neural network ( Paragraph [0009-0010] and [0048]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for orientation prediction mentioned Morozov et al. within the modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. for implementation of a system and method  for the prediction of motion behavior of motion sensors that utilize optical and IR sensor by including artificial neural network ( Paragraph [0009-0010] and [0048]) .


As per claim 4, Combination of Hortmeyer et al. and Morozov et al. teach claim 1,
Hortmeyer et al.  does not explicitly teach  wherein the sensor module and the at least one processor are arranged according to at least one of:   the sensor module and the at least one processor are implemented on a single chip, the sensor module and the at least one processor are implemented within or on the same semiconductor substrate, the sensor module and the at least one processor are implemented within the same semiconductor package, or the sensor module and the at least one processor are implemented using a chip stack.
	However, within analogous art,Morozov et al. teaches wherein the sensor module and the at least one processor are arranged according to at least one of:   the sensor module and the at least one processor are implemented on a single chip ( Paragraph [0044]- “… a chip is defined to include at least one substrate typically formed from a semiconductor material. A single chip may be formed from multiple substrates, where the substrates are mechanically bonded to preserve the functionality….”) , the sensor module and the at least one processor are implemented within or on the same semiconductor substrate( Paragraph [0044]) , the sensor module and the at least one processor are implemented within the same semiconductor package( Paragraph [0044]- “… the first substrate may be vertically stacked, attached and electrically connected to the second substrate in a single semiconductor chip, while in other embodiments the first substrate may be disposed laterally and electrically connected to the second substrate in a single semiconductor package….”) , or the sensor module and the at least one processor are implemented using a chip stack( Paragraph [0044]) .  

As per claim 17, Hortmeyer et al. teaches A method comprising: sensing electromagnetic radiation modulated by a coded mask( coded mask taught within Paragraph [0050] and modulation of the spatial light taught within Paragraphs [0007] and [0045-0046] and [0064])  to generate electromagnetic radiation sensor data( electromagnetic radiation and the detector of the radiation taught within Paragraphs [0007] and [0035] ); 
Hortmeyer et al. does not explicitly teach detecting a property from the electromagnetic radiation sensor data using an artificial neural network; and outputting information related to the detected property.
However, within analogous art, Morozov et al. teaches detecting a property from the electromagnetic radiation sensor data  ( Paragraph [0048]-“…  wireless connection (e.g., electromagnetic radiation, infrared radiation or other wireless technology), or a combination of one or more wired connections and one or more wireless connections. The processing resources may be integrated with the sensor component,…”)using an artificial neural network( Paragraph [0071]-“… data prediction block 202 may be configured as an artificial neural network (ANN). As shown in FIG. 8, inputs to data prediction block 202 may be previous gyroscope data, such as data for the X body axis from m previous time steps leading to current time step i. Data prediction block 202 may output predicted signals at immediate next time step i+1 up to k steps into the future…”); and outputting information related to the detected property ( Paragraphs [0071-0072]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Morozov et al. within the modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. because the Systems and methods for orientation prediction mentioned Morozov et al. provides a system and method for Implementing  the prediction of motion behavior of motion sensors that utilize optical and IR sensor by including artificial neural network ( Paragraph [0009-0010] and [0048]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for orientation prediction mentioned Morozov et al. within the modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. for implementation of a system and method  for the prediction of motion behavior of motion sensors that utilize optical and IR sensor by including artificial neural network ( Paragraph [0009-0010] and [0048]) .

As per claim 18,  Hortmeyer et al. teaches A method for manufacturing an apparatus, the method comprising: forming a sensor module by: forming an electromagnetic radiation sensor configured to provide the electromagnetic radiation sensor data( electromagnetic radiation and the detector of the radiation taught within Paragraphs [0007] and [0035] ); forming a coded mask configured to modulate the electromagnetic radiation incident to the electromagnetic radiation sensor( coded mask taught within Paragraph [0050] and modulation of the spatial light taught within Paragraphs [0007] and [0045-0046] and [0064]); wherein the at least one processor is configured to: obtain the electromagnetic radiation sensor data from the electromagnetic radiation sensor( Paragraphs [0007] and [0038-0040]),
Hortmeyer et al. does not explicitly teach forming a at least one processor comprising an artificial neural network, detect a property from the electromagnetic radiation sensor data using the artificial neural network, and output information related to the detected property.
	However, within analogous art, Morozov et al. teaches forming a at least one processor comprising an artificial neural network, detect a property from the electromagnetic radiation sensor data ( Paragraph [0048]-“…  wireless connection
(e.g., electromagnetic radiation, infrared radiation or other wireless technology), or a combination of one or more wired connections and one or more wireless connections. The processing resources may be integrated with the sensor component,…”)  using the artificial neural network ( Paragraph [0071]-“… data prediction block 202 may be configured as an artificial neural network (ANN). As shown in FIG. 8, inputs to data prediction block 202 may be previous gyroscope data, such as data for the X body axis from m previous time steps leading to current time step i. Data prediction block 202 may output predicted signals at immediate next time step i+1 up to k steps into the future…”) , and output information related to the detected property ( Paragraphs [0071-0072]).
	One of ordinary skill in the art would have been motivated to combine the teaching of Morozov et al. within the modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. because the Systems and methods for orientation prediction mentioned Morozov et al. provides a system and method for Implementing  the prediction of motion behavior of motion sensors that utilize optical and IR sensor by including artificial neural network ( Paragraph [0009-0010] and [0048]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and methods for orientation prediction mentioned Morozov et al. within the modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. for implementation of a system and method  for the prediction of motion behavior of motion sensors that utilize optical and IR sensor by including artificial neural network ( Paragraph [0009-0010] and [0048]) .

2.	Claims 3,6 and 8   are rejected under 35 U.S.C 103 as being patentable over Hortmeyer et al. (USPUB 20150331228) in view of Morozov et al.  (USPUB 20160077166) in further view of M. Salman Asif ( NPL DOC:  "FlatCam: Thin, Bare-Sensor Cameras using Coded Aperture and Computation", 27 Jan 2016,	Computer Vision and Pattern Recognition,arXiv:1509.00116,Pages 1-11) .

As per claim 3, Combination of Hortmeyer et al. and Morozov et al. teach claim 1,
Combination of Hortmeyer et al. and Morozov et al. does not explicitly teach wherein the sensor module is a lensless sensor module.
Within analogous art, M. Salman Asif teaches wherein the sensor module is a lensless sensor module ( Page 2-Col. 1- “…the lensless cameras proposed in [9], [10] use programmable spatial light modulators (SLM) and capture multiple images while changing the mask patterns. In contrast, we use a static mask in our design, which can potentially be fixed on the sensor during fabrication or the assembly process….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of M. Salman Asif within the combined modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. and  the Systems and methods for orientation prediction mentioned Morozov et al. because the FlatCam: Thin, Bare-Sensor Cameras using Coded Aperture and Computation mentioned M. Salman Asif provides a system and method for Implementing lensless camera for processing coded mask architecture.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the FlatCam: Thin, Bare-Sensor Cameras using Coded Aperture and Computation mentioned M. Salman Asif within the combined modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. and  the Systems and methods for orientation prediction mentioned Morozov et al. for implementation of a system and method  for lensless camera for processing coded mask architecture.


As per claim 6, Combination of Hortmeyer et al. and Morozov et al. teach claim 1,
Combination of Hortmeyer et al. and Morozov et al. does not explicitly teach wherein the coded mask is a grate- coded mask.
 Within analogous art ,M. Salman Asif teaches wherein the coded mask is a grate- coded mask ( Page 10 – Col. 2- “…conventional coded-aperture systems [2], and miniature diffraction grating-based systems,…” AND Col. 1- “…traditional lens-based and coded aperture cameras while retaining their high light collection abilities. We move the coded mask extremely close to the image sensor, which results in a thin, flat camera. We use a binary mask pattern…”).


As per claim 8, Combination of Hortmeyer et al. and Morozov et al. teach claim 1,
Combination of Hortmeyer et al. and Morozov et al. does not explicitly teach wherein the electromagnetic radiation sensor is configured to sense at least one of visible light, infrared light, or ultraviolet light.
 Within analogous art ,M. Salman Asif teaches wherein the electromagnetic radiation sensor is configured to sense at least one of visible light, infrared light, or ultraviolet light ( Page 1 – Col. 2-“…the FlatCam using two prototypes built in our laboratory with commercially available sensors and masks: a visible prototype in which the mask sensor spacing is about 0.5mm and a short-wave infrared (SWIR) prototype in which the spacing is about 5mm. Figures 7 and 11 illustrate sensor measurements and reconstructed images using our prototype FlatCams….”) .  

3.	Claim 10  is rejected under 35 U.S.C 103 as being patentable over Hortmeyer et al. (USPUB 20150331228) in view of Morozov et al.  (USPUB 20160077166) in further view of M. Salman Asif ( NPL DOC:  " Visible Light Inter-Vehicle Communication for Platooning of Autonomous Vehicles,"08 August 2016, 2016 IEEE Intelligent Vehicles Symposium (IV)Gothenburg, Sweden, June 19-22, 2016, Pages. 508-512) and  Humphrey (USPUB 20170247751).
As per claim 10,Combination of Hortmeyer et al. and Morozov et al. and M Salman Asif teach claim 9, 
Combination of Hortmeyer et al. and Morozov et al. and M Salman Asif does not explicitly teach wherein the filter is an optical filter configured to block light outside at least one of a visible light frequency range, an infrared light frequency range, and an ultraviolet light frequency range.
 Within analogous art ,Humphrey teaches wherein the filter is an optical filter configured to block light outside at least one of a visible light frequency range, an infrared light frequency range, and an ultraviolet light frequency range ( Paragraphs [0010-0011] and [0044]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Humphrey within the combined modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. and  the Systems and methods for orientation prediction mentioned Morozov et al. and  the FlatCam: Thin, Bare-Sensor Cameras using Coded Aperture and Computation mentioned M. Salman Asif  because the Apparatus and methods for detecting multiple labelled biopolymers mentioned by Humphrey  provides a system and method for Implementing a detector/sensor for detecting and filtering plurality of emitted light frequencies. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Apparatus and methods for detecting multiple labelled biopolymers mentioned by Humphrey   within the combined modified teaching of the Ptychography imaging systems and methods with convex relaxation mentioned by Hortmeyer et al. and  the Systems and methods for orientation prediction mentioned Morozov et al. and  the FlatCam: Thin, Bare-Sensor Cameras using Coded Aperture and Computation mentioned M. Salman Asif for implementation of a system and method  for a detector/sensor for detecting and filtering plurality of emitted light frequencies.

4.	Claim  15  is rejected under 35 U.S.C 103 as being patentable over Hortmeyer et al. (USPUB 20150331228) in view of Morozov et al.  (USPUB 20160077166) in further view of AFZALI -ARDAKANI et al.  (USPUB 20180294410).

As per claim 15, Combination of Hortmeyer et al. and Morozov et al. teach claim 1,
Combination of Hortmeyer et al. and Morozov et al. does not explicitly teach wherein the artificial neural network comprises at least two hidden layers.
 	Within analogous art ,AFZALI -ARDAKANI et al. teaches wherein the artificial neural network comprises at least two hidden layers ( Paragraph [0029]- “A
deep neural network (DNN) is an artificial neural network (ANN) with multiple hidden layers of units between the input and output layers….”) .  

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 2,5,7,9,11,12,13,14,16,19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 


As per claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2: “…the electromagnetic radiation sensor data corresponds to raw electromagnetic radiation sensor data, and the at least one processor is configured to detect the property using the artificial neural network without computing an image representation of the electromagnetic radiation sensor data.” 


As per claim 5, prior art of record does not teach or suggest the limitation mentioned within claim 5: “…the coded mask is an aperture-coded mask, and wherein the aperture-coded mask is one of a Modified Uniformly Redundant Array, a Hexagonal Uniformly Redundant Array, a pinhole, an aperture-coded mask with a pseudo random pattern , an aperture-coded mask with a random pattern, an aperture-coded mask with a chip-specific or chip-individual pattern  , an aperture-coded mask having a near-flat Fourier spectrum, and an aperture-coded optical mask.” 


  As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7: “wherein a distance between the electromagnetic radiation sensor and the coded mask is less than 5mm, the electromagnetic radiation is at least one of ultraviolet light, visible light, and infrared light, and the property is an optical property of at least one object in a vicinity of the apparatus, wherein the electromagnetic radiation is influenced by the at least one object.” 

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9: “wherein the sensor module further comprises a filter configured to block electromagnetic radiation outside a pre- defined frequency range.” 

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11: “wherein the sensor module further comprises a tunable color filter configured to block light outside an adjustable frequency range.” 

As to claim 12, prior art of record does not teach or suggest the limitation mentioned within claim 12: “wherein the artificial neural network is implemented using resistive random-access memory elements to configure its function.” 

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13: “wherein the at least one processor is configured to process the detected property to generate a control signal to control an external entity, and the at least one processor is configured to emulate the artificial neural network.” 

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “…the at least one processor is configured to classify an optical property of at least one object influencing the electromagnetic radiation using the artificial neural network, and the at least one processor is configured to perform at least one of: facial recognition or facial interpretation based on the electromagnetic radiation sensor data using the artificial neural network, gesture detection or gesture interpretation based on the electromagnetic radiation sensor data using the artificial neural network, motion detection or motion interpretation based on the electromagnetic radiation sensor data using the artificial neural network, or determination of an image representation of the electromagnetic radiation based on the electromagnetic radiation sensor data using the artificial neural network.  .”
 
As to claim 16, prior art of record does not teach or suggest the limitation mentioned within claim 16 : “…configured to at least partially train the artificial neural network based on the coded mask, or wherein the artificial neural network corresponds to a pre-trained artificial neural network.  ” 

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19 : “…comprises at least partially training the artificial neural network using the at least one processor based on the coded mask, or forming of the at least one processor further comprises loading information related to a pre-trained artificial neural network into the at least one processor to obtain the artificial neural network.   ” 

As to claim 20, prior art of record does not teach or suggest the limitation mentioned within claim 20 : “…forming the electromagnetic radiation sensor within a semiconductor substrate of a semiconductor device comprising the apparatus; forming the coded mask on or within the semiconductor substrate; and   forming a cavity between the electromagnetic radiation sensor and the coded mask, wherein a vertical distance between the electromagnetic radiation sensor and the coded mask within the cavity is less than 1 mm. ” 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
8. 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ISMAIL whose telephone number is 571-272-9799. The examiner can normally be reached on Monday - Friday: 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9799. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637